COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Retired Judge Felton
UNPUBLISHED




              KYLE CREWS
                                                                              MEMORANDUM OPINION
              v.     Record No. 1272-16-2                                         PER CURIAM
                                                                                FEBRUARY 28, 2017
              HALIFAX COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                                              Kimberly S. White, Judge

                             (Brendan U. Dunning, on brief), for appellant.

                             (Carol B. Gravitt; Melissa Fraser, Guardian ad litem for the minor
                             child; Gravitt Law Group, P.L.C.; Fraser & Freshour, P.C., on brief),
                             for appellee.


                     Kyle Crews (father) appeals an order terminating his parental rights to his son, J.C. Father

              argues that the trial court “erred in finding that the Department of Social Services proved by clear

              and convincing evidence that the termination of the parental rights of Kyle L. Crews was in the best

              interests of the child.” Upon reviewing the record and briefs of the parties, we conclude that this

              appeal is without merit. Accordingly, we summarily affirm the decision of the trial court. See

              Rule 5A:27.

                                                        BACKGROUND

                     We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).


                     
                      Retired Judge Felton took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
         Father has twelve children. In 2009, one of father’s children, who was four months old at

the time, suffered a severe brain injury while in father’s care. As a result of the child’s injuries,

the child is profoundly disabled and cannot see, talk, or walk. On February 15, 2012, the Halifax

County Juvenile and Domestic Relations District Court terminated father’s parental rights to that

child.

         On June 17, 2014, the Charlotte County Juvenile and Domestic Relations District Court

terminated father’s parental rights to two other children, born in April 2013 and February 2014.

The younger child was two months old at the time of the incident. That child was diagnosed

with failure to thrive and non-accidental trauma. The child suffered from various fractures to the

clavicle, radius, both tibias, and a finger. Due to lack of care, the child had skin problems and

lost a fingernail. The older child was twelve months old at the time and was diagnosed with

non-accidental trauma. As with the younger child, the older child suffered from various fractures

to the clavicle, femur, and a finger. The children’s fractures occurred and healed at different

times. In 2016, as a result of the children’s injuries, the Charlotte County Circuit Court

convicted father of two counts of felony child abuse.

         J.C. was born in June 2015. The Halifax County Department of Social Services (the

Department) removed J.C. from his parents’ care shortly after his birth. He remained in foster

care for approximately one month until the Halifax County Juvenile and Domestic Relations

District Court ordered that J.C. be returned to his parents. The Department appealed, and on

September 22, 2015, the Halifax County Circuit Court returned custody of the child to the

Department. While in father’s care, J.C. suffered from two subconjunctival hemorrhages and




         
              Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                                  -2-
two non-accidental rib fractures.1 Dr. Robin Foster, the Division Chairman of Pediatric

Emergency Medicine and the Director of the Child Protective Team at Children’s Hospital of

Richmond at Virginia Commonwealth University Health Systems, testified that moderate to

severe force would be required to cause the rib fractures and were likely caused by the child

being squeezed tightly.

          On October 20, 2015, the Department filed a petition to terminate father’s parental rights

to J.C. On March 23, 2016, the Halifax County Juvenile and Domestic Relations District Court

terminated father’s parental rights to J.C. Father appealed.

          On June 30, 2016, the parties presented their evidence and argument to the circuit court.

On July 18, 2016, the circuit court entered orders terminating father’s parental rights pursuant to

Code § 16.1-283(B), (E)(i), (E)(iii), and (E)(iv) and approving the foster care plan with the goal

of adoption. This appeal followed.

                                              ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          Father argues that the circuit court erred in terminating his parental rights to J.C. He

concedes that the Department presented sufficient evidence to prove that his parental rights had

been terminated to three of his other children, that he was convicted of felony child abuse with


          1
         On October 8, 2016, the Halifax County Circuit Court convicted father of felony child
abuse as a result of J.C.’s injuries.

                                                  -3-
respect to two of his other children, and that J.C. “suffered broken ribs without any accidental

explanation of this injury.” Appellant argues that “the law should be changed,” so that his

parental rights to J.C. would not be terminated.

       As father acknowledged, the Department presented sufficient evidence to prove that

father’s parental rights previously had been terminated to three of his children. Pursuant to Code

§ 16.1-283(E)(i),

               [t]he residual parental rights of a parent or parents of a child who is
               in the custody of a local board or licensed child-placing agency
               may be terminated by the court if the court finds, based upon clear
               and convincing evidence, that it is in the best interests of the child
               and that . . . the residual parental rights of the parent regarding a
               sibling of the child have previously been involuntarily terminated
               ....

       The circuit court did not err in terminating father’s parental rights to J.C. pursuant to

Code § 16.1-283(E)(i). When a trial court’s judgment is made on alternative grounds, we need

only consider whether any one of the alternatives is sufficient to sustain the judgment of the trial

court, and if so, we need not address the other grounds. See Fields v. Dinwiddie Cty. Dep’t of

Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (the Court affirmed termination of

parental rights under one subsection of Code § 16.1-283 and did not need to address termination

of parental rights pursuant to another subsection). Therefore, we will not consider whether the

trial court erred in terminating father’s parental rights pursuant to Code § 16.1-283(B), (E)(iii),

and (E)(iv).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                           Affirmed.




                                                -4-